department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-120518-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil 25c ------------------------------- -------------------------- ------------------------ ---------------------------------------- ----------------------------- dear -------------------- senator barbara mikulski has asked me to respond to your letter to her dated date about the income_tax treatment of the purchase and installation of caulk products for air sealing of a home you requested that the irs issue additional guidance to the public about whether certain caulk products are eligible for the tax_credit for nonbusiness energy_property this tax_credit provides that a taxpayer may be eligible for a tax_credit of percent of the taxpayer’s expenditures_for energy efficient building envelope components including qualifying insulation materials or systems sec_25c of the internal_revenue_code this letter describes well-established interpretations and principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service i understand that publication of additional public guidance on this issue is very important to you each year the office of tax policy and the irs prepare a guidance priority list to identify and prioritize the tax issues to address through regulations revenue rulings revenue procedures notices and other published administrative guidance my office is now considering issues for the guidance priority list for the period from date through date you and other taxpayers have asked many questions about the tax_credit for nonbusiness energy_property the office of tax policy and the irs must balance the need for public guidance in this and many other areas we will consider your request for additional public guidance in this process the current guidance on this tax_credit notice_2009_53 provides a procedure allowing manufacturers to certify that a product such as an insulation material or system satisfies the required efficiency standards in the law the irs based this procedure on the belief that taxpayers would face difficulty in determining whether the property that they purchase would satisfy the statutory efficiency standards instead the irs believes that manufacturers can better determine if the products that they manufacture meet the technical requirements in the law conex-120518-10 to qualify for this tax_credit an insulation material or system must be specifically and primarily designed to reduce the heat loss or gain when installed in or on a home the law also requires the insulation material or system to meet the criteria that the international energy conservation code iecc established a caulking product may qualify as an insulation material eligible for this tax_credit if the product is designed specifically and primarily to reduce heat loss or gain when installed in or on a home expected to remain in use for at least five years considered in determining that the building satisfies the building thermal envelope requirements that the iecc established the iecc requires in part durable sealing of the building thermal envelope to limit air infiltration and requires caulking or otherwise sealing of specific building features thus a durable caulking product may qualify for the sec_25c credit i hope this information is helpful if you have any questions about this matter please contact --------------------------------------------------------------------at -------------------- sincerely curt g wilson associate chief_counsel passthroughs special industries cc the honorable barbara a mikulski attention --------------
